Exhibit No. 10.40

SECOND AMENDMENT TO LIQUIDITY ASSET PURCHASE AGREEMENT

 

(Re: Mohawk Factoring, Inc.)

 

                        This SECOND Amendment to the Liquidity Asset Purchase
Agreement (this "Amendment") is entered into as of October 23, 2002 among
WACHOVIA BANK, NATIONAL ASSOCIATION a national banking association (in its
individual capacity, "Wachovia Bank" and each of the parties who has executed as
an "Assignee" an Assignment of Liquidity Asset Purchase Commitment in the form
of Exhibit A hereto (each, an "Assignment") (Wachovia Bank and each such other
party being referred to collectively as the "Purchasers" and individually as a
"Purchaser"), WACHOVIA BANK, NATIONAL ASSOCIATION as agent for the Purchasers
under this Agreement (in such capacity, together with its successors and
permitted assigns in such capacity, the "Liquidity Agent"), BLUE RIDGE ASSET
FUNDING CORPORATION, a Delaware corporation (together with its successors and
permitted assigns, the "Issuer"), and Wachovia Bank, as the administrative agent
for the Issuer (in such capacity, together with its successors and permitted
assigns in such capacity, the "Agent"), with respect to the Liquidity Asset
Purchase Agreement dated as of October 25, 2000 by and among the parties hereto
(as amended, restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, the "Agreement").  Capitalized terms used
and not otherwise defined herein are used with the meanings attributed thereto
in the Agreement.

            FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.                  The "Liquidity Termination Date" shall be amended to mean
October 22, 2003.

2.                  Except as expressly amended hereby, the Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed.

3.                  In order to induce the other parties hereto to enter into
this Amendment, each of the parties represents and warrants to the other parties
hereto that this Amendment has been duly authorized, executed and delivered by
it, and constitutes its legally valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, receivership, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally or by
general principles of equity.

4.                  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF).

5.                  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Liquidity Agent

By:                   _______________________

                        Name:

                        Title:

Address:           191 Peachtree Street,

                        22nd Floor, GA - 8407

                        Atlanta, Georgia 30303

Attention:          Elizabeth Wagner

Telephone:        (404) 332-1398

Telecopy:         (404) 332-5152

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrator

By:                   _______________________

                        Name: 

                        Title:    

Address:           191 Peachtree Street,

                        22nd Floor, GA - 8407

                        Atlanta, Georgia 30303

Attention:          Elizabeth Wagner

Telephone:        (404) 332-1398

Telecopy:         (404) 332-5152 

 

 

BLUE RIDGE ASSET FUNDING CORPORATION

  as Issuer

By: Wachovia Bank, National Association,

as Attorney in Fact

By:                   _______________________

                        Name: 

                        Title:    

Address:           301 South College Street, TW-10

                        Charlotte, NC 28288

Attention:          Douglas R. Wilson

Telephone:        (704) 374-2520

Telecopy:         (704) 383-9579

With a copy to:

Blue Ridge Asset Funding Corporation

c/o AMACAR Group, L.L.C.

6525 Morrison Blvd., Suite 318

Charlotte, North Carolina 28211

Attention: Douglas K. Johnson

Telephone: (704) 365-0569

Telecopy: (704) 365-1362


THE PURCHASERS

WACHOVIA BANK, NATIONAL ASSOCIATION

By:                   _______________________

                        Name: 

                        Title:    

Wachovia Bank, National Association

Address:           191 Peachtree Street,

                        22nd Floor, GA-8407

                        Atlanta, Georgia 30303

Attention:          Elizabeth Wagner

Telephone:        (404) 332-1398

Telecopy:         (404) 332-5152

Purchaser Percentage:                           100%  

Maximum Liquidity Purchase:    $209,100,000